DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on January 28, 2022 are entered into the file. Currently, claims 1-12, 14-16, and 18-20 are cancelled and claims 13 and 17 are amended, resulting in claims 13 and 17 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Leon (US 2002/0034914)1 in view of Viens (US 2014/0343523)1 and Ducker (US 2005/0118916).
With respect to claim 13, De Leon teaches a multi-component nonwoven fabric (staple fiber nonwoven) particularly suited for use in disposable absorbent articles, and is intended to promote efficient fluid management in such articles, while facilitating economical, high-speed manufacture by reduction of the number of components in each article (paragraph [0008]). The multi-component nonwoven fabric (staple fiber nonwoven) includes two or more “layers” (plurality of strata) for receiving, distributing, and possibly retaining liquids introduced into the article (fluid acquisition/distribution) (paragraph [0009]). The precursor web P of the multi-component nonwoven fabric (staple fiber nonwoven) includes a first fibrous layer, a second fibrous layer, and a third fibrous layer for formation of a three-component fabric (plurality of strata) (paragraphs [0029]-[0031]). When the precursor web P is provided with a third cellulosic fibrous layer, hydroentanglement results in the nonwoven fabric (staple fiber nonwoven) (single integrated layer)  (paragraph [0033]). Formation through hydroentanglement of the multi-component fabric (staple fiber nonwoven) as an integrated structure (single integrated layer) facilitates its efficient use in high-speed manufacture of disposable absorbent products (paragraph [0025]).
De Leon further teaches that heat fusible fibers may be introduced into any of the layers to stabilize the structure and enhance the retention of the three-dimensional surface projections of the fabric (heat stiffened) (paragraph [0009]). The example multi-component nonwoven fabrics (staple fiber nonwoven) of De Leon have thicknesses (caliper) ranging from 60-104 mils (1.52-2.64 mm) (Tables 1-3). Example 10 of De Leon teaches a multicomponent fabric formed from two carded webs each comprising PET fibers (lesser weight percentage of cellulosic fibers) and third and fourth carded webs each comprising 50 wt% PET fibers and 50 wt% rayon fibers (greater weight percentage of cellulosic fibers in the garment-facing stratum than the wearer-facing stratum) (paragraph [0057]). Exemplarily disposable absorbent articles include disposable diapers, disposable training pants and “swimmers”, sanitary protection products, adult incontinence products, incontinence pads, and the like (paragraph [0025]), all of which would necessarily have a garment facing layer and a wearer facing layer.
With respect to the 50/50 PET/rayon layers being in the garment-facing stratum and the 100% PET layers being in the wearer-facing stratum, it would have been obvious to one of ordinary skill in the art to try different orders of the aforementioned layers in order to determine which ordering provides the desired absorbency/fluid management and wearer comfort.
The thickness (caliper) range of the examples of De Leon substantially overlaps the claimed range in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by De Leon, because overlapping ranges have been held to establish prima facie obviousness.
De Leon is silent as to the absorbent article comprising a topsheet, a backsheet, and an absorbent core, the absorbent core comprising a fluid acquisition/distribution layer, and a fluid storage layer, wherein the fluid acquisition/distribution layer comprises the multi-component nonwoven (staple fiber nonwoven) described above, bicomponent core-sheath staple fibers bonded together via bonds between sheaths thereof, and a basis weight of 55 gsm to 175 gsm.
Viens teaches hydroentangled fibrous structures having improved performance characteristics, including flexural rigidity and fluid handling properties (paragraph [0001]). The upper side of a sanitary napkin generally has a topsheet that can be liquid pervious and is flexible, soft feeling, and non-irritating to the wearer’s skin, and the lower side has a backsheet that can be generally liquid impervious to prevent fluids from the absorbent core from wetting articles that contact the sanitary napkin (paragraphs [0002], [0033], [0044]). An absorbent core is positioned between the topsheet and the backsheet (paragraph [0033]) and a secondary topsheet is positioned between the top sheet and the absorbent core (paragraph [0012]). The absorbent core can have a fluid distribution layer as well as a fluid storage layer, or in some embodiments multiple distribution layers and/or multiple fluid storage layers (paragraph [0041]). The fluid distribution layer may transfer the received fluid both downwardly and laterally (paragraph [0041]). Viens further teaches the secondary topsheet along with the topsheet and absorbent core provides excellent acquisition rate and rewet properties (paragraph [0012]).
Since both De Leon and Viens teach carded staple fiber nonwovens used in absorbent articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the absorbent article of De Leon would include a topsheet to allow fluids to flow into an absorbent core while providing a non-irritating surface for the wearer, a backsheet to prevent fluids in an absorbent core from wetting articles in contact with the absorbent article, and an absorbent core which comprises fluid distribution layers and fluid storage layers to receive and retain liquids. It would have been further obvious to the ordinary artisan that the multi-component nonwoven of De Leon, which promotes efficient fluid management (De Leon; paragraph [0008]) would be the fluid distribution/acquisition layer/secondary topsheet of the absorbent article.
Viens further teaches the secondary topsheet has a basis weight of 90 gsm or less, 65 gsm or less, or a basis weight in the range of 35 gsm to about 65 gsm, the range of about 45 gsm to about 60 gsm, or in the range of about 50 gsm to about 55 gsm (paragraph [0049]). Viens also teaches the secondary topsheet may have cellulosic fibers and non-cellulosic fibers (paragraphs [0050]-[0053]). The non-cellulosic fibers may be bicomponent fibers with an outer coating on a core (i.e., the sheath) which has a lower melting point and is used to facilitate thermally bonding of substrates comprising such fibers, specifically a polypropylene/polyethylene fiber composition (paragraph [0054]). By introducing additional heat to the secondary topsheet to raise its temperature during the thermal bonding process, the sheaths of the bicomponent fibers will begin to soften and form bonds between sheaths thereby increasing the overall flexural rigidity of the structure due to the formation of these bond sites (paragraph [0061]).
The basis weight range of Viens substantially overlaps the claimed range in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Viens, because overlapping ranges have been held to establish prima facie obviousness.
	
Since both De Leon and Viens teach carded staple fiber nonwovens used as acquisition/distribution layers in absorbent articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven fabric of De Leon to have a basis weight of less than 90 gsm, because it is known in the art of absorbent articles that fluid acquisition/distribution layers have the basis weight taught by Viens. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). Additionally, it would have been obvious to the ordinary artisan to include core/sheath bicomponent fibers in the nonwoven of De Leon in order to provide a structure that has increased flexural rigidity due to bonding between sheaths after thermal bonding.
De Leon in view of Viens is silent as to the sheath/core bicomponent fiber being PE/PET.
Ducker teaches that disposable absorbent structures may use traditional bonded airlaid material, in which bonding materials are added to the cellulosic fibers, applied to a nonwoven substrate, and bonded in a through-air oven which is a method well known in the art for activating these adhesive materials (paragraph [0006]). One bonding material well known in the art is bicomponent PE/PET or PE/PP fibers, whereby the heat from an oven melts the low melting point sheath of polyethylene on the fibers, creating interfiber adhesion as well as lamination adhesion between the airlaid portion of the sheet and the nonwoven substrate (paragraph [0006]).
Since both De Leon in view of Viens and Ducker teach absorbent articles comprising cellulosic fibers and PE/PP sheath/core bicomponent binding fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PE/PP sheath/core binding fibers to be PE/PET sheath/core binding fibers because it is known in the absorbent article art that both core materials are suitable for use as bonding in absorbent articles and the predictable result of creating interfiber adhesion and lamination adhesion is achieved. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).
 
With respect to claim 17, De Leon teaches a multi-component nonwoven fabric (staple fiber nonwoven) particularly suited for use in disposable absorbent articles, and is intended to promote efficient fluid management in such articles, while facilitating economical, high-speed manufacture by reduction of the number of components in each article (paragraph [0008]). The multi-component nonwoven fabric (staple fiber nonwoven) includes two or more “layers” (plurality of strata) for receiving, distributing, and possibly retaining liquids introduced into the article (fluid acquisition/distribution layer) (paragraph [0009]). The precursor web P of the multi-component nonwoven fabric (staple fiber nonwoven) includes a first fibrous layer, a second fibrous layer, and a third fibrous layer for formation of a three-component fabric (plurality of strata) (paragraphs [0029]-[0031]). When the precursor web P is provided with a third cellulosic fibrous layer, hydroentanglement results in the nonwoven fabric (staple fiber nonwoven) (single integrated layer) (paragraph [0033]). Formation through hydroentanglement of the multi-component fabric (staple fiber nonwoven) as an integrated structure (single integrated layer) facilitates its efficient use in high-speed manufacture of disposable absorbent products (paragraph [0025]).
De Leon further teaches that heat fusible fibers may be introduced into any of the layers to stabilize the structure and enhance the retention of the three-dimensional surface projections of the fabric (heat stiffened) (paragraph [0009]). The example multi-component nonwoven fabrics (staple fiber nonwoven) of De Leon have thicknesses (caliper) ranging from 60-104 mils (1.52-2.64 mm) (Tables 1-3). Example 10 of De Leon teaches a multicomponent fabric formed from two carded webs each comprising PET fibers (lesser weight percentage of cellulosic fibers) and third and fourth carded webs each comprising 50 wt% PET fibers and 50 wt% rayon fibers (greater weight percentage of cellulosic fibers in the garment-facing stratum than the wearer-facing stratum) (paragraph [0057]). Exemplarily disposable absorbent articles include disposable diapers, disposable training pants and “swimmers”, sanitary protection products, adult incontinence products, incontinence pads, and the like (paragraph [0025]), all of which would necessarily have a garment facing layer and a wearer facing layer.
With respect to the 50/50 PET/rayon layers being in the garment-facing stratum and the 100% PET layers being in the wearer-facing stratum, it would have been obvious to one of ordinary skill in the art to try different orders of the aforementioned layers in order to determine which ordering provides the desired absorbency/fluid management and wearer comfort.
The thickness (caliper) range of the examples of De Leon substantially overlaps the claimed range in the instant claim 17. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by De Leon, because overlapping ranges have been held to establish prima facie obviousness.
De Leon is silent as to the absorbent article comprising a topsheet, a backsheet, and an absorbent core, the absorbent core comprising a fluid acquisition/distribution layer and a fluid storage layer, wherein the fluid acquisition/distribution layer comprises the multi-component nonwoven (staple fiber nonwoven) described above, bicomponent core-sheath staple fibers bonded together via bonds between sheaths thereof, and a basis weight of 55 gsm to 175 gsm.
Viens teaches hydroentangled fibrous structures having improved performance characteristics, including flexural rigidity and fluid handling properties (paragraph [0001]). The upper side of a sanitary napkin generally has a topsheet that can be liquid pervious and is flexible, soft feeling, and non-irritating to the wearer’s skin, and the lower side has a backsheet that can be generally liquid impervious to prevent fluids from the absorbent core from wetting articles that contact the sanitary napkin (paragraphs [0002], [0033], [0044]). An absorbent core is positioned between the topsheet and the backsheet (paragraph [0033]) and a secondary topsheet is positioned between the top sheet and the absorbent core (paragraph [0012]). The absorbent core can have a fluid distribution layer as well as a fluid storage layer, or in some embodiments multiple distribution layers and/or multiple fluid storage layers (paragraph [0041]). The fluid distribution layer may transfer the received fluid both downwardly and laterally (paragraph [0041]). Viens further teaches the secondary topsheet along with the topsheet and absorbent core provides excellent acquisition rate and rewet properties (paragraph [0012]).
Viens further teaches the topsheet and backsheet can be joined at the edges (paragraph [0033]). A secondary topsheet can be provided at the top of the absorbent core beneath the topsheet, and may be made of the carded staple fiber of Viens (paragraph [0034]). The secondary topsheet serves to rapidly draw discharged body fluids through the adjacent permeable topsheet, which allows the surface of the topsheet adjacent to the wearer (body facing surface) to remain relatively clean and dry (paragraph [0045]).
Since both De Leon and Viens teach carded staple fiber nonwovens used in absorbent articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the absorbent article of De Leon would include a topsheet to allow fluids to flow into an absorbent core while providing a non-irritating surface for the wearer, a backsheet to prevent fluids in an absorbent core from wetting articles in contact with the absorbent article, and an absorbent core which comprises fluid distribution layers and fluid storage layers to receive and retain liquids. It would have been further obvious to the ordinary artisan that the multi-component nonwoven (staple fiber nonwoven) of De Leon, which promotes efficient fluid management (De Leon; paragraph [0008]) would be the fluid distribution layer of the absorbent article. Since the secondary topsheet would be next to the topsheet, the fibrous layer closest to the body (body facing surface) would serve as the secondary topsheet. Since the topsheet is bonded to the backsheet, it is reasonable to presume the secondary topsheet would also be bonded to the backsheet.
Viens further teaches the secondary topsheet has a basis weight of 90 gsm or less, 65 gsm or less, or a basis weight in the range of 35 gsm to about 65 gsm, the range of about 45 gsm to about 60 gsm, or in the range of about 50 gsm to about 55 gsm (paragraph [0049]). Viens also teaches the secondary topsheet may have cellulosic fibers and non-cellulosic fibers (paragraphs [0050]-[0053]). The non-cellulosic fibers may be bicomponent fibers with an outer coating on a core (i.e., the sheath) which has a lower melting point and is used to facilitate thermally bonding of substrates comprising such fibers, specifically a polypropylene/polyethylene fiber composition (paragraph [0054]). By introducing additional heat to the secondary topsheet to raise its temperature during the thermal bonding process, the sheaths of the bicomponent fibers will begin to soften and form bonds between sheaths thereby increasing the overall flexural rigidity of the structure due to the formation of these bond sites (paragraph [0061]).
The basis weight range of Viens substantially overlaps the claimed range in the instant claim 17. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Viens, because overlapping ranges have been held to establish prima facie obviousness.
Since both De Leon and Viens teach carded staple fiber nonwovens used as acquisition/distribution layers in absorbent articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven fabric of De Leon to have a basis weight of less than 90 gsm, because it is known in the art of absorbent articles that fluid acquisition/distribution layers have the basis weight taught by Viens. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B). Additionally, it would have been obvious to the ordinary artisan to include core/sheath bicomponent fibers in the nonwoven of De Leon in order to provide a structure that has increased flexural rigidity due to bonding between sheaths after thermal bonding.
De Leon in view of Viens is silent as to the sheath/core bicomponent fiber being PE/PET.
Ducker teaches that in disposable absorbent structures use traditional bonded airlaid material, in which bonding materials are added to the cellulosic fibers, applied to a nonwoven substrate, and bonded in a through-air oven which is a method well known in the art for activating these adhesive materials (paragraph [0006]). One bonding material well known in the art is bicomponent PE/PET or PE/PP fibers, whereby the heat from an oven melts the low melting point sheath of polyethylene on the fibers, creating interfiber adhesion as well as lamination adhesion between the airlaid portion of the sheet and the nonwoven substrate (paragraph [0006]).
Since both De Leon in view of Viens and Ducker teach absorbent articles comprising cellulosic fibers and PE/PP sheath/core bicomponent binding fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PE/PP sheath/core binding fibers to be PE/PET sheath/core binding fibers because it is known in the absorbent article art that both core materials are suitable for use as bonding in absorbent articles and the predictable result of creating interfiber adhesion and lamination adhesion is achieved. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).






Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant’s arguments with respect to claims 13 and 17 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to De Leon (US 2002/0034914) in view of Viens (US 2014/0343523) not teaching the new claim amendments, specifically the newly added structural feature wherein the bicomponent fibers have a PE/PET sheath-core configuration. The newly added reference Ducker (US 2005/018916) is used in combination with De Leon in view of Viens to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented